Advisory Opinion by Mr. Justice Yantis. Pursuant to your request for an advisory opinion, based upon the foregoing statement of facts submitted by you in the matter of the claim of Elmer Groves vs. Illinois Emergency Belief Commission, the following opinion is submitted, based upon the aforementioned statement: We find that at the time of the accident in question, both employer and employee were operating under and bound by the provisions of the Illinois Worhmen’s Compensation Act; that said accident arose out of and in the course of such employment; that by virtue of the provisions of Sections 8 (b) and 8 (j) of said Ad said Commission is liable for the payment of compensation for temporary total disability for sixty-five (65) per cent of his average weekly wage; said wages appearing to have been at the rate of Sixty Six ($66.00) Dollars per month and claimant being the father of three children under sixteen years of age at the time of said accident. All medical bills appear to have been paid. Claimant is therefore entitled, upon said attached statement, to receive payment of compensation at the rate of Thirteen ($13.00) Dollars per week for six weeks, or Seventy Eight ($78.00) Dollars. We are further of the opinion that payment of such claim should be subject: First, to a dismissal of the claim of said Elmer Groves vs. Court of Claims, No. 2698, now pending in this court, and second, that payment of said claim be made by the Illinois Emergency Relief Commission out of any funds held by it and allocated for the payment of such claims.